FILED
                             NOT FOR PUBLICATION                               FEB 19 2010

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 09-50082

              Plaintiff - Appellee,                D.C. No. 5:07-cr-00146-SGL-1

  v.
                                                   MEMORANDUM *
GENE AUSTIN,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding

                       Argued and Submitted February 5, 2010
                                Pasadena, California

Before: B. FLETCHER, PREGERSON, and GRABER, Circuit Judges.

       Gene Austin appeals his conviction for assaulting a United States Bureau of

Prisons officer in violation of 18 U.S.C. § 111(a)(1), (b). Austin argues that the

trial court erred because it failed to provide the jury with a sufficiently precise

instruction that the jury must agree on the particular conduct that violated the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
statute. We disagree. Even assuming that Austin was entitled to a “specific

unanimity” instruction, see, e.g., Schad v. Arizona, 501 U.S. 624, 631-32 (1991);

United States v. Gavin, 959 F.2d 788, 792 (9th Cir. 1992), the district court

instructed the jury that they must agree on the “particular act that amounted to

assaulting, resisting, opposing, impeding, intimidating, or interfering” with the

officer. This instruction was adequate.

          AFFIRMED.




                                          2